Citation Nr: 0705556	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for viral 
meningitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  He also had Army National Guard service in the 
1980s.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO found that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for viral meningitis.


FINDINGS OF FACT

1.  The veteran did not appeal a July 2001 rating decision 
denying service connection for viral meningitis.

2.  Evidence received since the July 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for viral meningitis.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection 
for viral meningitis is a final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the July 2001 rating decision is 
not new and material, and the claim of service connection for 
viral meningitis has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
December 2003.  That notice informed the veteran of the type 
of information and evidence that was needed to reopen and 
substantiate a previously denied claim for service 
connection.  That notice did not inform the veteran of the 
type of evidence necessary to establish a disability rating 
or an effective date for the disabilities on appeal.  Despite 
the inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the preponderance 
of the evidence is against the veteran's claim to reopen the 
previously denied claim for service connection for viral 
meningitis.  Therefore, the RO will not be assigning a rating 
or effective date for that disorder, and there is no 
possibility of prejudice on the matters of a rating or an 
effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.



Request to Reopen Claim

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD with the RO's July 2001 rating decision denying 
service connection for viral meningitis.  Therefore, that 
decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  The 
Court has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for viral meningitis in October 2003.  
The revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's claim 
for service connection for viral meningitis was the July 2001 
rating decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

The veteran asserts that his viral meningitis began during 
reserve service, during a training period, in the 1980s.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
The term "active military, naval, or air service" includes: 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2002).

That an injury or illness occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or illness.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence that was in the claims file in July 2001 
included statements from the veteran, service medical 
records, and documentation of the dates of some of the 
veteran's National Guard training.  In his June 2000 claim, 
the veteran indicated that he had incurred viral meningitis 
at a noncommissioned officer (NCO) training camp in Colorado, 
and that he received treatment for that disease at a civilian 
hospital in April 1984.  The veteran's service medical 
records do not show any record of viral meningitis.  A May 
1986 medical history report contains a notation that the 
veteran was hospitalized for pneumonia for three weeks in 
February 1985.  An Army National Guard retirement credits 
record shows that the veteran had active duty, active duty 
training, or full time training duty, from August 15 to 
August 29, 1982, from July 30 to August 13, 1983, from April 
28 to May 12, 1984, from May 5 to May 18, 1985, and from May 
10 to May 24, 1986.

The evidence that has been added to the claims file since 
July 2001 includes records of private medical treatment of 
the veteran for viral meningitis in 1984, additional National 
Guard service records, and statements from the veteran and 
his mother.  Records from Valley View Hospital in Thornton, 
Colorado, show that the veteran was admitted and treated 
there from April 3 to April 20, 1984.  He was admitted with 
apparent influenza syndrome and possible pneumonia.  During 
treatment, physicians found that the veteran had meningitis.  
The final diagnoses were meningitis, influenza syndrome, and 
right lower lobe pneumonia.  On May 14, 1984, the veteran had 
follow-up laboratory work at Valley View Hospital.

A service training document indicates that the veteran had 
attended an NCO training course in Colorado scheduled from 
December 10, 1983 through May 6, 1984.  The record notes that 
the veteran attended training on September 22 and 23, 1984, 
to make up for training missed on April 7 and 8, 1984.

In May 2006, the veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  He reported that 
in the early 1980s he had attended an NCO training course in 
Colorado, reporting for training on weekends.  He recalled 
that on one particular occasion, he was given a blanket that 
was very dusty and dirty, and was assigned a bunk near a 
heating vent in a crowded, hot room.  He stated that he 
became sick, and after returning home from training found 
that he had a very high fever.  He related that he sought 
treatment at civilian hospitals, first at St. Anthony North, 
and then at Valley View.

In a June 2006 affidavit, the veteran's mother wrote that in 
approximately April 1984 the veteran became ill, with a 
severely high fever, and was diagnosed with spinal meningitis 
and treated for several weeks at Valley View Hospital.

The evidence added to the claims file since July 2001 shows 
that the veteran had meningitis in April 1984.  His diagnosis 
of and treatment for meningitis occurred before his period of 
active duty for training in 1984, which began on April 28, 
1984.  The veteran states that began to feel ill during 
weekend training immediately before his treatment at Valley 
View Hospital.  A record regarding the NCO training is 
consistent with the veteran's account that he attended the 
training on weekends.  The service records, however, document 
only the period of April 28 to May 12, 1984, as active duty 
for training, suggesting that weekend training sessions had 
the status of inactive duty training or some other status 
other than active duty for training.  In contrast with active 
duty for training, inactive duty training may not be the 
basis for service connection based on disease.  Inactive duty 
training may be the basis for service connection only when 
the event in service is an injury, an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident.

The new evidence, in combination with the old evidence, does 
not help to show that the veteran's meningitis arose during 
qualifying service.  As the new evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection for meningitis, the new evidence is not 
material to the claim.  The Board concludes that the new and 
material evidence has not been received, and that the claim 
therefore may not be reopened.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


